Name: Council Regulation (EC) No 2878/94 of 23 November 1994 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (first series 1995)
 Type: Regulation
 Subject Matter: industrial structures and policy;  tariff policy;  agricultural activity;  chemistry;  trade
 Date Published: nan

 29. 11 . 94 Official Journal of the European Communities No L 304/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2878/94 of 23 November 1994 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (first series 1995) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, the products concerned into all Member States until the quotas have been used up ; Whereas the decision for the opening of autonomous tariff quotas should be taken by the Community ; whereas, to ensure the efficiency of a common adminis ­ tration of these quotas, there is no reasonable obstacle to authorizing Member States to draw from the quota ­ volumes the necessary quantities corresponding to actual imports ; whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly, Having regard to the proposal from the Commission, Whereas production in the Community of certain agricul ­ tural and industrial products will remain in the course of 1995 unable to meet the specific requirements of the user industries in the Community ; whereas, consequently, Community supplies of products of this type will depend to a considerable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms ; whereas Community tariff quotas at reduced or at zero duty should therefore be opened within the limits of appropriate volumes for a period up to 31 December 1995 taking account of the need not to disturb the markets for such products nor the starting out or development of Community production ; HAS ADOPTED THIS REGULATION Article 1 From 1 January until 31 December 1995, the customs duties applicable to imports into the Community of the products listed below shall be suspended at the levels and within the limits of the Community tariff quotas shown below : Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica ­ tion of the rates laid down for the quotas to all imports of Order No CN code 0 Description Amount of quota Quota duty (%) End of quota period 09.2703 ex 2825 30 00 Vanadiumoxides and hydroxides, not in the form of 13 000 tonnes 0 31.12. 1995 powder, exclusively for the production of alloys (a) 09.2711 7202 41 91 Ferro-chroniium containing by weight more than 6 % 400 000 tonnes 0 31.12.1995 7202 41 99 of carbon No L 304/2 Official Journal of the European Communities 29. 11 . 94 Order CN code No (&gt;) Description Amount of quota Quota duty (%) End of quota period 09.2713 Sweet cherries, marinated in alcohol, of a diameter not exceeding 19,9 mm, stoned, intended for the manu ­ facture of chocolate products (a) : ex 2008 60 19  with a sugar content exceeding 9 % by weight ex 2008 60 39  with a sugar content not exceeding 9 % by weight 10 + AGR 10 31.12.19952 000 tonnes 09.2717 ex 7202 99 19 Ferro-phosphorus containing by weight 15 % or more 45 000 tonnes 0 31.12.1995 of phosphorus, intended for the manufacture: or refined phosphoric iron or steel (a) 09.2719 Sour cherries (Prunus cerasus), marinated in alcohol, of a diameter not exceeding 19,9 mm, stoned, intended for the manufacture of chocolate products (a) : ex 2008 60 19  with a sugar content exceeding 9 % ex 2008 60 39  with a sugar content not exceeding 9 % by weight 2 000 tonnes 10 + AGR 10 31.12. 1995 09.2727 ex 3902 90 00 Synthetic poly-alpha-olefin having a kinetic viscosity 5 500 tonnes 0 31.12. 1995 of not less than 36 x 10  6 m2 s  1 (38 centistokes) at 100 °C, measured using the ASTM D 445 method 09.2729 ex 0811 90 99 Boysenberries, preserved by freezing, not containing 1 500 tonnes 12 31.12. 1995 added sugar, for the processing industry (a) 09.2731 ex 3905 90 00 Polyvinylpyrrolidone, presented in powder form, the 120 tonnes 0 31.12,1995 particles of which are less than 38 micrometres and which has a solubility in water at 25 °C of less than, or equal to 1,5 % by weight and which is intended for the pharmaceutical industry (a) 09.2741 ex 8104 11 00 Unwrought magnesium having a purity of not less 1 800 tonnes 0 31 . 12. 1995 than 99,95 % in the form of ingots, intended for the manufacture of elements used in the nuclear indus ­ try ® 09.2744 ex 8104 11 00 Unwrought magnesium having a purity of not less 1 100 tonnes 0 31.12.1995 than 99,95 % in the form of ingots, for the manufac ­ ture of zirconium sponge (a) 09.2781 ex 722610 91 Flat-rolled products of silicon-electrical steel, cold- 600 tonnes 0 31.12. 1995 rolled, grain oriented, of a width not exceeding 500 mm, of a thickness of 0,23 mm or less, with a nominal magnetic inversion loss rate of 0,8 W/kg or less determined by the Epstein method with a current of 50 cycles and one induction of 1,7 tesla 09.2791 ex 3905 90 00 Polyvinyl butyral in the form of powder, for the 9 000 tonnes 0 31.12. 1995 production of film for laminated safety glass (a) 09.2797 ex 8540 41 00 Magnetrons with a power output of not more than 650 000 pieces 0 31 . 12. 1995 1 000 W, for the manufacture of microwave ovens (a) 09.2799 ex 7202 49 90 Ferro-chromium containing more than 1,5% but no 15 000 tonnes 0 31.12. 1995 more than 4 % by weight of carbon and not more than 70 % of chromium 29. 11 . 94 Official Journal of the European Communities No L 304/3 Order CN code No ( ») Description Quota duty (%) Amount of quota End of quota period 09.2809 ex 3802 90 00 Acid-activated montmorillonite for the manufacture of 10 000 tonnes 0 31.12. 1995 self-copy paper (a) 09.2811 ex 2902 90 90 4-benzylbiphenyl 400 tonnes 0 31 . 12. 1995 09.2829 ex 3823 90 98 Solid extract of the residual insoluble in aliphatic 1 200 tonnes 0 31.12. 1995 solvents obtained during the extraction of resin from wood, having the following characteristics :  a resin acid content by weight not exceeding 30 %  an acid number not exceeding 110, and  a melting point of not less than 100 °C 09.2837 ex 2903 40 98 Bromchloromethane 370 tonnes 0 31.12. 1995 09.2841 ex 2712 90 90 Blend of 1-alkenes containing by weight 80% or 10 000 tonnes 0 31 . 12. 1995 more of 1-alkenes of a chain-length of 20 and 22 carbon atoms 09.2845 ex 2914 19 00 3,3-Dimethylbutanone 750 tonnes 0 31 . 12. 1995 09.2847 ex 2914 70 90 l-Chloro-3,3-Dimethylbutanone 750 tonnes 0 31.12.1995 09.2849 ex 0710 80 60 Mushrooms of the species Auricularia polytricha, 700 tonnes 0 31 . 12. 1995 ! either steamed, boiled or frozen, for the manufacture of prepared meals (a) (b) 09.2851 ex 2907 12 00 O-Cresol having a purity of not less than 98,5% 13 000 tonnes 0 31.12.1995 09.2853 ex 2930 90 80 Glutathione 15 tonnes 0 31.12.1995 09.2857 ex 2902 90 90 Diisopropylnaphtalene, mixed isomers 2 000 tonnes 0 31.12. 1995 09.2859 ex 2909 49 90 2,2 isopropylidene-bis (/vphenyleneoxydiethanol) solid 600 tonnes 0 31 . 12. 1995 form 09.2863 ex 8473 30 90 Thin-film magnetic heads of Winchester technology 70 000 pieces 0 31 . 12. 1995 (microsliders) capable of recording to a density of 78 tracks or more per millimetre, for the incorporation in hard disc storage units with an external disc diameter not exceeding 8,89 cm (3,5 inches) (a) 09.2865 ex 8540 91 00 Molybdenum chrome steel frames for the manufacture 400 000 pieces 0 31.12.1995 of 736,6 mm ( ± 1 mm) (29 inches) (a) 09.2867 ex 3207 40 90 Glass granulate, containing by weight : 80 tonnes 0 31.12.1995  73 % or more but not more than 77 % of silicon dioxide,  12 % or more but not more than 18 % of diboron trioxide and  4 % or more but not more than 8 % of polyethy ­ lene glycol 09.2871 ex 7011 20 00 Glass face-plate : 650 000 pieces 0 31 . 12. 1995  with a diagonal measurement of 723 mm ( ±3 «  mm) and of dimensions of 602 x 477 mm ( ± 2 mm), for the manufacture of colour cathode-ray tubes (a) No L 304/4 Official Journal of the European Communities 29. 11 . 94 Quota duty &lt;%) Order No CN code 0 Description Amount of quota End of quota period 09.2873  ex 854211 23 Static random access memory of C-MOS technology 40 000 000 pieces 0 31.12.1995 (C-MOS S-RAM), with a storage capacity of 32 K x 8 bits and an access line exceeding 55 ns, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connections and bearing :  an identification marking consisting of or inclu ­ ding one of the following combinations of figures and letters : KM 62 256 M5M 5 256 PD 43 256  other identification markings relating to devices complying with the abovementioned description 09.2877 ex 2903 69 00 l,2-Bis(pentabromophenyl)ethane 300 tonnes 0 31.12.1995 09.2881 ex 3901 90 00 Chlorosulphonated polyethylene 6 000 tonnes 0 31.12.1995 (') See Taric codes in the Annex. (a) Checks on their prescribed end use shall be carried pursuant to the relevant Community provisions. (b) However, the tariff quota is not allowed where processing is carried out by retail or catering undertakings. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. for release for free circulation, to the extent that the avai ­ lable balance so permits. If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota volume as soon as possible. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated among applicants pro rata. The Commission shall inform the Member States of the drawings made. Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits. Article 3 Where an importer presents a declaration covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arran ­ gements, and the entry is accepted by the customs autho ­ rities, the Member State concerned shall, by notifying the Commission, draw an amount corresponding to its requi ­ rements from the appropriate quota volume. Requests for drawings, indicating the date on which the entries were accepted, must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 1994. For the Council The President J. BORCHERT 29. 11 . 94 Official Journal of the European Communities No L 304/5 ANNEX Tanc codes Order Nos CN codes Taric codes 09.2703 ex 2825 30 00 * 10 09.2711 7202 41 91 7202 41 99 09.2713 ex 2008 60 19 *10 ex 2008 60 39 *1 1 09.2717 ex 7202 99 19 *19 09.2719 ex 2008 60 19 *20 ex 2008 60 39 *20 09.2727 ex 3902 90 00 *95 09.2729 ex 0811 90 99 *10 09.2731 ex 3905 90 00 *94 09.2741 ex 8104 11 00 *30 09.2744 ex 8104 11 00 *40 09.2781 ex 7226 10 91 *20 09.2791 ex 3905 90 00 *91 09.2797 ex 8540 41 00 *91 09.2799 ex 7202 49 90 *10 09.2809 ex 3802 90 00 *10 09.2811 ex 2902 90 90 *50 09.2829 ex 3823 90 98 *50 09.2837 ex 2903 40 98 *10 09.2841 ex 2712 90 90 *30 09.2845 ex 2914 19 00 *20 09.2847 ex 2914 70 90 *10 09.2849 ex 0710 80 60 *10 09.2851 ex 2907 12 00 *10 09.2853 ex 2930 90 80 *16 09.2857 ex 2902 90 90 *80 09.2859 ex 2929 49 90 *10 09.2863 ex 8473 30 90 *80 09.2865 ex 8540 91 00 *95 09.2867 ex 3207 40 90 *30 09.2871 ex 7011 20 00 *70 09.2873 ex 8542 11 23 *26 09.2877 ex 2903 69 00 *20 09.2881 ex 3901 90 00 *94